Certified Question of State Law, United States District Court, Southern District of Ohio, Western Division, Case No. l:10-CV-679. This cause is pending before the court on the certification of a state law question from the United States District Court for the Southern District of Ohio, Western Division.
Upon consideration of petitioners’ amended motion for an order requesting transmittal of the record, it is ordered by the court that the motion is granted. The clerk of the United States District Court for the Southern District of Ohio shall transmit the record in case No. l:10-CV-679 within 15 days of the date of this order.